Citation Nr: 1201701	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  10-44 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for tinnitus.   

3.  Entitlement to service connection for dysentery.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right eye disability. 

5.  Entitlement to service connection for a right eye disability.  

6.  Entitlement to service connection for bilateral foot arthritis, including as secondary to a service-connected disability.  

7.  Entitlement to service connection for a bilateral knee arthritis, including as secondary to a service-connected disability.  

8.  Entitlement to service connection for bilateral ankle arthritis, including as secondary to a service-connected disability.  

9.  Entitlement to service connection for a rib disability.  

10.  Entitlement to service connection for a left eye disability.  

11.  Entitlement to an increased evaluation for bilateral hearing loss, currently rated 10 percent disabling.  

12.  Entitlement to an increased initial evaluation for a left ankle sprain with decrease in range of motion, currently rated 10 percent disabling.  

13.  Entitlement to an increased initial evaluation for PTSD, currently rated 10 percent disabling.  

14.  Entitlement to an initial compensable evaluation for residuals of malaria.  

15.  Entitlement to an initial compensable evaluation for onychomycosis.  

16.  Entitlement to an effective date earlier than September 1, 2008 for service connection for residuals of malaria.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1943 to December 1945.  His DD Form 214 shows that he received a Bronze Star Medal.

The tinnitus, dysentery, right eye, bilateral foot arthritis, bilateral knee arthritis, bilateral ankle arthritis, rib, left eye, hearing loss and PTSD matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The left ankle, malaria, and onychomycosis matters come to the Board on appeal from a January 2010 rating decision of the VA RO in Portland, Oregon.  The Veteran requested a Board hearing, however, he withdrew that request in August 2011.

In August 2011, additional evidence was submitted that was not reviewed by the RO.  However, the Veteran waived RO consideration of the additional evidence, permitting the Board to consider such records in the first instance.  See 38 C.F.R. § 20.1304(c) (2011).  Hence, the additional evidence is being considered.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims of service connection for tinnitus, dysentery, right eye, bilateral foot arthritis, bilateral knee arthritis, bilateral ankle arthritis, rib, and left eye disabilities, as well as the increased rating claim for hearing loss, and increased initial rating claims for left ankle, PTSD, malaria, and onychomycosis disabilities, as well as earlier effective date for service connection for residuals of malaria are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

In an November 2009 statement, the Veteran characterized the PTSD issue as a claim for clear and unmistakable error (CUE) in the disability rating assigned in a November 2009 rating decision which granted a 10 percent disability rating for PTSD effective September 1, 2008.  However, the RO treated the November 2009 statement by the Veteran as a Notice of Disagreement (NOD).  This is not prejudicial to the Veteran because the de novo standard under an NOD is much more favorable to the Veteran than the burdensome CUE standard.  In any event, since the rating decision is on appeal and not yet final there is no basis for a CUE claim.  If the appeal is ultimately denied, then the Veteran is free to assert CUE.


FINDINGS OF FACT

1.  Entitlement to service connection for tinnitus was denied in April 2005.  

2.  A December 2005 VA examination report reflects that the Veteran reported constant ringing tinnitus in both ears.  

3.  New and material evidence was submitted during the appeal period with regard to the April 2005 denial of service connection for tinnitus.  

4.  Entitlement to service connection for tinnitus was denied in August 2007.  The decision was not appealed, nor was there new and material evidence submitted during the appeal period.

5.  Evidence added to the record since the August 2007 rating decision is new, relates to an unestablished fact necessary for the claim to be granted, and raises a reasonable possibility of substantiating the claim for service connection for tinnitus.

6.  Entitlement to service connection for a right eye disability was denied in June 1947, was not appealed, nor was there new and material evidence submitted during the appeal period.

7.  Evidence added to the record since the June 1947 rating decision is new, relates to an unestablished fact necessary for the claim to be granted, and raises a reasonable possibility of substantiating the claim for service connection for a right eye disability.


CONCLUSIONS OF LAW

1.  The April 2005 rating decision, in which the RO denied service connection for tinnitus is not final.  38 U.S.C. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  The August 2007 rating decision, in which the RO denied service connection for tinnitus is final.  38 U.S.C. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

3.  New and material evidence having been submitted since the August 2007 rating decision, the criteria to reopen the claim for service connection for tinnitus have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  The June 1947 rating decision, in which the RO denied service connection for a right eye disability is final.  38 U.S.C. § 709 (1946), Veterans Regulation No.2(a), Part II, Par. III; Department of Veterans Affairs Regulation 1008; currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

5.  New and material evidence having been submitted since the June 1947 rating decision, the criteria to reopen the claim for service connection for a right eye disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  The Board notes that the June 1947 rating decision, in which the RO denied service connection for a right eye disability, is final, and that the current scheme of appellate procedures requiring a notice of disagreement, a statement of the case, and substantive appeal were not effective until January 1, 1963.  Pub. L. No. 87-666 § 3.  However, given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not address the scheme of appellate procedures effective in June 1947, and the Board need not assess whether the applicable standard for reopening the right eye claim is based on a different factual basis or based on new and material evidence.  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issues of whether new and material evidence has been submitted to reopen the tinnitus and right eye claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Legal Criteria 

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which a veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

The law further provides that the burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, VA's Office of General Counsel (OGC) determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow OGC's precedent opinions.  38 U.S.C.A. § 7104(c).

In Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit (Federal Circuit), outlined the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the veteran is not entitled to service- connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case, section 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

The United States Court of Appeals for Veterans Claims (Court) has held that, as a matter of law, the presumption of soundness is rebutted by clear and unmistakable evidence consisting of a veteran's own admission of a pre-service history of medical problems during in-service clinical examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Factual Background & Analysis

Tinnitus

In April 2005 and August 2007 rating decisions, the RO denied service connection for tinnitus.  The April 2005 rating decision denied service connection for tinnitus based on a finding that the Veteran did not have tinnitus.  A December 2005 VA examination report reflects that the Veteran reported constant ringing tinnitus in both ears which was first noticed in the 1980's.  The appellant did not perfect an appeal to April 2005 decision.  However, the December 2005 VA examination report constitutes new and material evidence submitted during the one year after April 2005 and thus renders the April 2005 rating decision not final.  38 C.F.R. § 3.156(b) (2011).  The August 2007 rating decision denied service connection for tinnitus based on a finding that there was no indication that tinnitus had been linked to the Veteran's service.  The appellant did not perfect an appeal to the August 2007 decision.  The appellant also did not submit any new evidence during the one year after August 2007 that could be considered new and material and thus render the August 2007 rating decision not final.  38 C.F.R. § 3.156(b) (2011).  Therefore, the August 2007 rating decision is final.  38 U.S.C. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The Veteran subsequently requested that his claim be reopened in September 2008.  

The evidence of record at the time of the August 2007 decision included service treatment records, VA outpatient treatment records, private treatment records, and VA examination reports.  Service treatment records contained no findings related to tinnitus.  The Veteran denied the presence of tinnitus at a February 2005 VA examination.  VA outpatient treatment records dated in June 2005 and February 2006 reflect that the Veteran complained of tinnitus.  At a December 2005 VA examination, the Veteran reported constant ringing in both ears that was first noticed in the 1980's.  

The evidence received since the August 2007 rating decision includes private treatment records, VA examination reports and statements by the Veteran.  The Veteran reported tinnitus at a November 2008 VA examination.  He has submitted several statements reflecting that he has tinnitus.  He contends that he has tinnitus caused by noise exposure in service.  He has reported noise exposure to aerial bombing, tank fire, mortar fire, and small arms fire during service.  The Veteran was awarded a Bronze Star Medal.  The November 1944 Citation for the Award of the Bronze Star Medal reflects that, during military operations, the Veteran was under the presence of enemy snipers and was under constant threat of strafing by enemy planes.  Based on this award, the Board finds that the Veteran is a combat Veteran and that therefore his lay statements alone are sufficient to establish an in-service injury if consistent with the circumstance, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b) (West 2002).  Therefore, because his exposure to noise is consistent with the circumstances, conditions, and hardships of his service, the Board will accept his lay statements as proof that he was exposed to noise in the absence of clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002).  With regard to the tinnitus issue, the newly submitted evidence suggests that the Veteran currently has tinnitus which may be due to service.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that this evidence is new, in that it was not previously submitted, and is material, in that it bears directly and substantially on the question before the Board, that is, whether the Veteran has tinnitus which was incurred in or aggravated by military service.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim.  Therefore the claim must be reopened.  

Right Eye Disability

In January 1946 and June 1947 rating decisions, the RO denied service connection for a right eye disability.  The June 1947 rating decision denied service connection for a right eye disability based on a finding that no right eye disability was incurred in or aggravated by service.  The appellant did not perfect an appeal to this decision.  The appellant also did not submit any new evidence prior to the expiration of the appeal period and thus render the June 1947 rating decision not final.  R&PR 1201(e).  Therefore, the rating decision is final.  38 U.S.C. § 709 (1946), Veterans Regulation No.2(a), Part II, Par. III; Department of Veterans Affairs Regulation 1008; currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The Veteran subsequently requested that his claim be reopened in September 2008.  

The evidence of record at the time of the June 1947 rating decision included service treatment records.  A service Report of Physical Examination and Induction dated in January 1943 reflects that the Veteran's central visual axis of the right iris was covered due to an old injury.  A December 1945 Report of Physical Examination of Enlisted Personnel Prior to Discharge, Release from Active Duty or Retirement, reflects that the Veteran had a puncture wound right prolapsed iris with injunctivated flap which existed prior to service.  The June 1947 rating decision denied service connection for a right eye disability based on a finding that no right eye disability was incurred in or aggravated by service.  

The evidence received since the June 1947 rating decision includes private treatment records, VA outpatient treatment records, and statements by the Veteran.  VA outpatient treatment records dated in April 2006, December 2006, and June 2008 reflect that the Veteran was assessed with decreased right visual acuity.  In several statements starting in January 2009, the Veteran again claimed that a right eye disability is due to service.  However, it is not clear from the service treatment records whether or not the Veteran entered and exited service with the same or different right eye disabilities.  The newly submitted evidence suggests that the Veteran has a right eye disability that could have arisen from service.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that this evidence is new, in that it was not previously submitted, and is material, in that it bears directly and substantially on the question before the Board, that is, whether the Veteran has a right eye disability which was incurred in or aggravated by military service.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim.  Therefore the claim must be reopened.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened, and to this extent the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a right eye disability is reopened, and to this extent the appeal is granted.


REMAND

In June 2010, the Veteran stated he receives medical care at the Portland, Oregon VA Medical Center (VAMC) and requested that these medical records be obtained.  The Veteran also referenced April 2009 VA examination reports that have not been sent to the regional office.  Moreover, in October 2011, the Veteran's representative indicated that there are additional VA outpatient treatment records related to the malaria issue.  It does not appear that these records have been obtained.  VA has a duty to assist in obtaining records of which it has constructive possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran was awarded a Bronze Star Medal.  The November 1944 Citation for the Award of the Bronze Star Medal reflects that, during military operations, the Veteran was under the presence of enemy snipers and was under constant threat of strafing by enemy planes.  Based on this award, the Board finds that the Veteran is a combat Veteran and that therefore his lay statements alone are sufficient to establish an in-service injury if consistent with the circumstance, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b) (West 2002).

With regard to the tinnitus issue, the Veteran has reported noise exposure to aerial bombing, tank fire, mortar fire, and small arms fire during service.  The Board finds that the Veteran is a combat Veteran and that therefore his lay statements alone are sufficient to establish an in-service injury if consistent with the circumstance, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b) (West 2002).  The Veteran was provided VA audiologic examinations in February 2005 and December 2005.  The Veteran denied tinnitus at the February 2005 VA examination.  In September 2007, the Veteran stated that he denied tinnitus at the February 2005 VA examination because he did not know what the doctor meant by tinnitus and it was not explained to him at the time.  The Veteran reported tinnitus since the 1980's at the December 2005 VA examination.  The Board finds that the Veteran should be scheduled for an additional VA examination with regard to the tinnitus issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

With regard to the dysentery issue, an October 1945 service Physical Fitness Certificate reflects that the Veteran underwent treatment starting in February 1945 for dysentery.  Moreover, the Veteran has stated that he has dysentery due to service.  The Board believes that a VA examination is necessary to determine if the Veteran has any residuals if dysentery, and if the Veteran has any residuals if dysentery, then an opinion (based on a review of the claims file) with regard to the dysentery issue is necessary to comply with 38 C.F.R. § 3.159(c)(4) (2011).  

With regard to the right eye disability, a service Report of Physical Examination and Induction dated in January 1943 reflects that the Veteran's central visual axis of the right iris was covered due to an old injury.  A December 1945 Report of Physical Examination of Enlisted Personnel Prior to Discharge, Release from Active Duty or Retirement, reflects that the Veteran had a puncture wound right prolapsed iris with injunctivated flap which existed prior to service.  It is not clear from the service treatment records whether or not the Veteran entered and exited service with the same or different right eye disabilities.  The Board believes that a VA examination is necessary to determine if the Veteran entered and exited service with the same or different right eye disabilities.  

The record does not contain an opinion that addresses the likelihood that the Veteran's pre-induction right eye disability was aggravated during active service.  This is clearly a medical question which must be addressed by medical personnel.  

With regard to the bilateral foot, knee and ankle arthritis claims, the Veteran stated in January 2009 that these disabilities were due to long marches to major combat operations.  The Veteran stated in November 2010 that his bilateral foot, knee and ankle arthritis is due to stress related to psychological trauma in combat.  Additionally, the Board notes that a December 2009 VA examination report noted that the Veteran had no left ankle degenerative joint disease and service connection for a left ankle sprain with decrease in motion was granted in a January 2010 rating decision.  Secondary service connection may be granted for disability that is proximately due to or the result of service-connected disability.  See 38 C.F.R. § 3.310(a) (2011).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Recently, a provision of 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006) (as codified at 38 C.F.R. § 3.310(b) (2007)).  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  The Veteran should be provided an examination that addresses the issues of entitlement to service connection for the bilateral foot, bilateral knee and bilateral ankle arthritis on a direct service connection basis, as well as on the basis of secondary to service-connected disabilities, either alone or in combination.  38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's current service-connected disabilities are bilateral hearing loss, left ankle sprain with decrease in range of motion, PTSD, history of malaria without residual kidney damage, and onychomycosis.  The opinions should also address whether any service-connected disabilities, alone or in combination, have aggravated the bilateral foot, bilateral knee and bilateral ankle arthritis disabilities.

With regard to the rib issue, the Veteran has reported that he suffered a rib injury during service as due to blast exposure.  The Board finds that the Veteran is a combat Veteran and that therefore his lay statements alone are sufficient to establish an in-service injury if consistent with the circumstance, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b) (West 2002).  Moreover, the Veteran has stated that he has a rib disability due to service.  The Board believes that a VA examination is necessary to determine if the Veteran has any rib disability, and if the Veteran has any rib disability, then an opinion (based on a review of the claims file) with regard to the rib issue is necessary to comply with 38 C.F.R. § 3.159(c)(4) (2011).  

With regard to the left eye issue, the Veteran has reported that he suffered a left eye injury during service as due to blast exposure.  The Board finds that the Veteran is a combat Veteran and that therefore his lay statements alone are sufficient to establish an in-service injury if consistent with the circumstance, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b) (West 2002).  Moreover, the Veteran has stated that he has a left eye disability due to service.  The Board believes that a VA examination is necessary to determine if the Veteran has any left eye disability, and if the Veteran has any left eye disability, then an opinion (based on a review of the claims file) with regard to the left eye issue is necessary to comply with 38 C.F.R. § 3.159(c)(4) (2011).  

With regard to the bilateral hearing loss issue, the Veteran's most recent VA examination was in November 2008.  The November 2008 VA audiological examination did not address the effect of the Veteran's bilateral hearing loss on his occupational functions and daily activities.  Accordingly, the Veteran should be afforded another audiological examination, to include a discussion of the effect of the Veteran's service-connected disability on his occupational functions and daily activities.  See Friscia v. Brown, 7 Vet. App. 294 (1995); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Thus, the Board is of the opinion that the Veteran should be afforded an additional VA examination with regard to the bilateral hearing loss issue.  

The Board reminds the Veteran that the duty to assist is not a one-way street, and that he has a duty to cooperate, to include reporting for examination and cooperating with the examiner.  If an appellant wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  He is advised that he has an obligation to assist VA in the development of his claim, and that failure to do so may result in an adverse decision.  38 C.F.R. § 3.655 (2011).

In January 2010, the RO granted service connection for history of malaria without residual kidney damage and assigned a noncompensable disability rating effective September 1, 2008.  The Veteran has since expressed disagreement with the effective date assigned.  See the Veteran's statement dated in September 2010.  Where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, the agency of original jurisdiction must issue an SOC as to the Veteran's earlier effective date claim for service connection for residuals of malaria.

Finally, the Board notes that there is no need for additional VA examinations with regard to the increased initial rating claims for left ankle, PTSD, residuals of malaria, and onychomycosis disabilities.  However, as noted above, these claims must be remanded to obtain outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the Veteran's VA outpatient treatment records from the Portland, Oregon VAMC, dated from November 2009 to the present, as well as April 2009 VA examination reports.  Incorporate the records into the Veteran's claims file.  If no records are available, documentation stating such should be incorporated into the claims file.

2.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any current tinnitus.  The claims file should be made available to the examiner in connection with the examination.  The RO should clearly advise the examiner that the Veteran experienced noise exposure to aerial bombing, tank fire, mortar fire, and small arms fire during service.  If current tinnitus is shown, then the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such tinnitus is causally related to the Veteran's active duty service.  For all opinions offered, the examiner should provide a detailed rationale, with specific references to the record. 

3.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any current dysentery.  The claims file should be made available to the examiner in connection with the examination.  The examiner should first determine if the Veteran suffers from any dysentery or residuals thereof.  If so, then the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such dysentery or residuals thereof is causally related to the Veteran's active duty service, to include treatment for dysentery starting in February 1945.  For all opinions offered, the examiner should provide a detailed rationale, with specific references to the record.

4.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any right eye disability, to include aggravation of a pre-existing right eye disability.  The claims file should be made available to the examiner in connection with the examination.  All indicated tests and studies should be performed.  

The examiner should address whether the right eye disability noted at separation from service was the same or different from the right eye disability noted an entrance to service.  The examiner should provide an opinion with regard to each question listed below.  A report should be prepared and associated with the Veteran's VA claims folder. 

a.  Does the evidence of record show that the Veteran's pre-existing right eye disability worsened during service? 

b.  If the VA examiner finds that the Veteran's pre-existing right eye disability worsened during service, does the evidence of record clearly and unmistakably show that the pre-existing condition was not aggravated by service, beyond the natural progression of the disorder? 

c.  If the right eye disability noted at separation from service was different from the right eye disability noted at entrance to service, then the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the current right eye disability is causally related to the Veteran's right eye disability noted at separation from service.  

d.  For all opinions offered, the examiner should provide a detailed rationale, with specific references to the record. 

5.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any arthritis of the bilateral foot, bilateral knees, and bilateral ankles.  The RO should clearly advise the examiner that the Veteran participated in long marches during service.  The claims file should be made available to the examiner in connection with the examination.  Following a thorough evaluation, during which all indicated tests are performed, the examiner should:

a) diagnose any current arthritis of the bilateral foot, bilateral knees, and bilateral ankles shown to exist;

b) provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's arthritis of the bilateral foot, bilateral knees, and bilateral ankles is related to service; 

c) if not, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's arthritis of the bilateral foot, bilateral knees, and bilateral ankles was caused or aggravated by his service-connected disabilities, either alone or in combination.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms; and

d) provide a detailed rationale, with specific references to the record, for the opinion.

6.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any current rib disability.  The RO should clearly advise the examiner that the Veteran suffered a rib injury as due to blast exposure during service.  The claims file should be made available to the examiner in connection with the examination.  The examiner should first determine if the Veteran suffers from any current rib disability.  If so, then the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such rib disability is causally related to the Veteran's active duty service.  For all opinions offered, the examiner should provide a detailed rationale, with specific references to the record.

7.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any current left eye disability.  The RO should clearly advise the examiner that the Veteran suffered a left eye injury as due to blast exposure during service.  The claims file should be made available to the examiner in connection with the examination.  The examiner should first determine if the Veteran suffers from any current left eye disability.  If so, then the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such left eye disability is causally related to the Veteran's active duty service.  For all opinions offered, the examiner should provide a detailed rationale, with specific references to the record.

8.  The Veteran should be scheduled for an appropriate VA examination to determine the severity of any current bilateral hearing loss to include findings from the VA examiner as to the functional effects of the disability in question, particularly as applicable to the performance of the activities of daily living and occupational endeavors per Martinak.  The claims file should be made available to the examiner in connection with the examination.  All examination findings should be reported to allow for application of VA rating criteria.  A complete rationale for any opinion expressed should be provided.

9.  The Veteran should be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).  

10.  Adjudicate the earlier effective date claim for service connection for residuals of malaria and issue an SOC to the Veteran and his service representative.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  This issue should be returned to the Board only if the Veteran perfects a timely appeal. 

11.  After undertaking the development above, readjudicate the Veteran's claims of service connection for tinnitus, dysentery, right eye, bilateral foot arthritis, bilateral knee arthritis, bilateral ankle arthritis, rib, and left eye disabilities, as well as the increased rating claim for hearing loss, and increased initial rating claims for left ankle sprain with decreased range of motion, PTSD, malaria, and onychomycosis disabilities.  If the benefits sought on appeal remain denied, provide a supplemental Statement of the Case to the Veteran, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


